EXHIBIT HOME PROPERTIES RETIREMENT SAVINGS PLAN FINANCIAL STATEMENTS DECEMBER 31, 2008 HOME PROPERTIES RETIREMENT SAVINGS PLAN TABLE OF CONTENTS Report of Independent Registered Public Accounting Firm 1 Statements of Net Assets Available for Benefits 2 Statement of Changes in Net Assets Available for Benefits 3 Notes to Financial Statements 4 - 10 Schedule of Assets (Held at End of Year) 11 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Home Properties, Inc. 401(k) Administrative Committee and Participants of the Home Properties Retirement Savings Plan We have audited the accompanying statements of net assets available for benefits of the Home Properties Retirement Savings Plan as of December 31, 2008 and 2007,and the related statement of changes in net assets available for benefits for the year ended December 31, 2008.These financial statements are the responsibility of the Plan's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Home Properties Retirement Savings Plan as of December 31, 2008 and 2007, and the changes in net assets available for benefits for the year ended December 31, 2008, in conformity with accounting principles generally accepted in the United States of America. Our audits were made for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental schedule of assets (held at end of year) as of December 31, 2008, is presented for the purpose of additional analysis and is not a required part of the basic financial statements, but is supplementary information required by the United States Department of Labor Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.The supplemental schedule is the responsibility of the Plan’s management.The supplemental schedule has been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken asawhole. Respectfully Submitted, /s/ Insero & Company CPAs, P.C. Insero & Company CPAs, P.C. Certified
